1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       AUG 21 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     JOSE LEON GONZALES-LONGORIA,                    No.    18-15777
     AKA Jose Leon Gonzalez-Longoria,
                                                     D.C. No. 1:17-cv-01587-LJO-MJS
                     Petitioner-Appellant,

      v.                                             MEMORANDUM*

     DENNIS MATTHEW WONG; et al.,

                     Respondents-Appellees.
 7
 8                      Appeal from the United States District Court
 9                         for the Eastern District of California
10                      Lawrence J. O’Neill, Chief Judge, Presiding
11
12                              Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

15         Federal prisoner Jose Leon Gonzales-Longoria appeals pro se from the

16   district court’s judgment dismissing his petition for writ of mandamus. We have

17   jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680

18   F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Kildare v.

           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
1   Saenz, 325 F. 3d 1078, 1082 (9th Cir. 2003) (denial of mandamus); Barren v.

2   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

3   U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

4         The district court properly dismissed Gonzalez-Longoria’s petition for writ

5   of mandamus because Gonzalez-Longoria failed to show that there was “no other

6   adequate remedy” available. Lowry v. Barhart, 329 F.3d 1019, 1021 (9th Cir.

7   2003) (citation and internal quotation marks omitted) (setting forth elements for

8   mandamus relief).

9         AFFIRMED.




                                              2